Exhibit 10.4 LOCK-UP AGREEMENT LOCK-UP AGREEMENT (this “Agreement”), dated as of this 20th day ofJanuary 2010, by and between MARGIE CHASSMAN (“Chassman”), and OMNIMMUNE HOLDINGS, INC. (the “Company”). W I T N E S S E T H WHEREAS, Chassman beneficially owns and holds certain shares of common stock, par value $.0001 per share (the “Common Stock”) of the Company and certain promissory notes of the Company, a portion of which are convertible into shares of the Common Stock of the Company (the “Chassman Notes”); and WHEREAS, certain parties affiliated with, and/or otherwise controlled by Chassman and her affiliates, whether directly or indirectly, (collectively, the “Additional Parties”), currently hold or own certain shares of Common Stock and/or certain notes or other securities convertible into Common Stock; and WHEREAS, in connection with Chassman’s standby commitment with respect to a financing by the Company through the sale of convertible notes in the principal amount of $500,000, and as part of the Company’s agreed upon recapitalization of its capital structure. as described in tha certain term Sheet between the Company and Margie Chassman of even date herewith, the Company has agreed to adjust the conversion price on up to $800,000 principal amount of the Chassman Notes to $0.01 per share of Common Stock, subject to Chassman’s agreement to limit her sales of Common Stock and Chassman Notes of the Company, and to bind the Additional Parties to the terms of this lock-up, all in accordance with this Agreement . NOW THEREFORE, in consideration of the premises and the mutual representations, warranties, covenants and agreements hereinafter set forth, the parties hereto do hereby agree as follows: 1.Lock-Up. (a)Chassman agrees, for herself and on behalf of the Additional Parties, that for a period of twenty-four (24) months following the date hereof (the “Lock-Up Period”), Chassman and the Additional Parties will not, without the prior written consent of the Company, sell, offer to sell, contract or agree to sell, hypothecate, pledge or otherwise dispose of or agree to dispose of, directly or indirectly, any shares of Common Stock or any notes or other securities convertible into Common Stock, including the Chassman Notes, except as provided herein.The foregoing sentence shall not apply to (a) bona fide gifts, provided the recipient thereof agrees in writing to be bound by the terms of this Agreement, (b) dispositions to any trust for the direct or indirect benefit of the undersigned and/or the immediate family of Chassman, and (c) disposition of up to $25,000 principal amount of the Notes to Chassman’s attorney, provided that such attorney agrees in writing to be bound by the terms of this Agreement.In addition, to the extent that any
